Citation Nr: 1020015	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  07-31 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for keratoconus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION


The appellant had active service from February 2002 to August 
2002.

This claim is on appeal from a rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO). 

The appellant testified before the undersigned Veterans Law 
Judge in March 2010.  A transcript of the hearing has been 
associated with the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant has appealed the denial to reopen the claim for 
service connection for keratoconus.  In a May 2003 rating 
decision, the appellant was denied service connection for 
keratoconus.  The RO found that the disability existed prior 
to service and there was no evidence that the condition had 
permanently worsened as a result of service.  The appellant 
was notified of the denial in September 2003.  The appellant 
did not appeal that decision and it became final.  

The appellant submitted a request to reopen her claim for 
service connection for keratoconus in October 2006.  In an 
October 2006 VCAA letter, the appellant was notified that she 
needed to submit new and material evidence to reopen her 
claim for service connection for keratonconus.  The RO stated 
in the letter that the appellant's claim was previously 
denied because the medical evidence was negative for the 
claimed condition, and that the evidence must relate to that 
fact.  

A review of the record discloses that the appellant has not 
received the notice to which she is entitled under 
38 U.S.C.A. § 5103(a).  In the context of a claim to reopen, 
such notice must include an explanation of 1) the evidence 
and information necessary to establish entitlement to the 
underlying claim for the benefit sought; and 2) what 
constitutes new and material evidence to reopen the claim as 
determined by the evidence of record at the time of the 
previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The United States Court of Appeals for Veterans 
Claims (Court) further explained in that decision that a 
notice letter must describe what evidence would be necessary 
to substantiate the element or elements required to establish 
the underlying claim that were found insufficient in the 
previous denial.  

Here, the Board notes that the October 2006 VCAA notice 
letter misinformed the appellant regarding the reason for the 
prior final denial.  The appellant's claim for service 
connection for keratoconus was denied in May 2003 because it 
was found that the condition preexisted service and was not 
aggravated by service.  The notice letter of October 2006 did 
not relate this to the appellant.  As such, a remand is 
warranted so that the Veteran can receive 38 U.S.C.A. 
§ 5103(a)-compliant notice that explains the reason for the 
last final denial and complies with all the requirements of 
Kent.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a 38 U.S.C.A. 
§ 5103(a)-compliant notice letter 
regarding the claim to reopen service 
connection for keratoconus based on new 
and material evidence.  The letter should 
note why service connection was previously 
denied in May 2003 and include the 
information necessary to substantiate the 
underlying claim on the merits pursuant to 
Kent v. Nicholson, 20 Vet. App. 1 (2006) 
and Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The issue on 
appeal should then be readjudicated.  If 
the claim remains denied, the RO should 
issue a supplemental statement of the case 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, and allow an 
appropriate period of time for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009)


_________________________________________________
Robert O'Brien
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


